UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (X) ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 or ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-26016 PALMETTO BANCSHARES, INC. (Exact name of registrant as specified in its charter) South Carolina 74-2235055 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 306 East North Street, Greenville, South Carolina (Address of principal executive offices) (Zip Code) (800) 725-2265 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.01 per share (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [ ] No [x] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes [ ] No [x] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [x] No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K(§232.405 of this chapter)is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a nonaccelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the ExchangeAct. Large accelerated filer [ ] Accelerated filer [ ] Nonaccelerated filer [ ] Smaller reporting company [x] Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Act). Yes [ ] No [x] The aggregate market value of the voting and nonvoting common equity held by nonaffiliates of the registrant (computed by reference to the price at which the stock was most recently sold) was $56,917,809 as of the last business day of the registrant's most recently completed second fiscal quarter. 12,792,509 shares of the registrant’s common stock were outstanding as of February 21, 2014. DOCUMENTS INCORPORATED BY REFERENCE The Company’s Proxy Statement with respect to an Annual Meeting of Shareholders to be held May 15, 2014 is incorporated by reference in Part III of this Form 10-K. PALMETTO BANCSHARES, INC. AND SUBSIDIARY 2013 Annual Report on Form 10-K Table of Contents PART I Forward-Looking Statements 1 Item 1. Business 2 Development and Description of Business 2 Supervision and Regulation 8 Available Information 18 Item 1A. Risk Factors 18 Item 1B. Unresolved Staff Comments 32 Item 2. Properties 32 Item 3. Legal Proceedings 32 Item 4. Mine Safety Disclosures 32 PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 33 Common Stock Market Prices 33 Dividends 33 Equity-Based Compensation Plan Information 33 Total Shareholder Return 34 Item 6. Selected Financial Data 35 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 36 Criticial Accounting Policies and Estimates 36 Executive Summary 41 Financial Condition 43 Derivative Activities 60 Liquidity 60 Earnings Review 61 Recently Issued / Adopted Authoritative Pronouncements 70 Impact of Inflation and Changing Prices 70 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 71 Item 8. Financial Statements and Supplementary Data 72 Management's Report on Internal Control Over Financial Reporting 72 Report of Independent Registered Public Accounting Firm 73 Report of Independent Registered Public Accounting Firm 74 Consolidated Balance Sheets 75 Consolidated Statements of Income (Loss) 76 Consolidated Statements of Comprehensive Income (Loss) 77 Consolidated Statements of Changes in Shareholders' Equity 78 Consolidated Statements of Cash Flows 79 Note 1 - Summary of Significant Accounting Policies 80 Note 2 - Cash and Cash Equivalents 90 Note 3 - Trading Account Assets 90 Note 4 - Investment Securities Available for Sale 91 Note 5 - Loans 93 Note 6 - Other Loans Held for Sale 103 Note 7 - Premises and Equipment, net 104 Note 8 - Long-Lived Assets Held for Sale Note 9 - Servicing Rights 104 Note 10 - Foreclosed Real Estate and Repossessed Personal Property 105 Note 11 - Bank-Owned Life Insurance 106 Note 12 - Deposits 106 Note 13 - Borrowings 107 Note 14 - Shareholders' Equity 108 Note 15 - Income Taxes 109 Note 16 - Benefit Plans Note 17 - Equity-Based Compensation 114 Note 18 - Net Income (Loss) per Common Share Note 19 - Commitments, Guarantees and Other Contingencies 119 Note 20 - Derivative Financial Instruments and Hedging Activities 120 Note 21 - Fair Value Measurements 121 Note 22 - Regulatory Capital Requirements and Dividend Restrictions 125 Note 23 - Holding Company Condensed Financial Information Note 24 - Related Party Transactions Note 25 - Quarterly Financial Data (Unaudited) Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Item 9A. Controls and Procedures Item 9B. Other Information PART III Item 10. Directors, Executive Officers and Corporate Governance Item 11. Executive Compensation 129 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 129 Item 13. Certain Relationships and Related Transactions, and Director Independence 129 Item 14. Principal Accounting Fees and Services PART IV Item 15. Exhibits, Financial Statement Schedules 130 SIGNATURES EXHIBIT INDEX PART I Throughout this Annual Report on Form 10-K, the “Company,” “we,” “us,” or “our” refers to Palmetto Bancshares, Inc. and its consolidated subsidiary, The Palmetto Bank (the “Bank”), except where the context indicates otherwise. FORWARD-LOOKING STATEMENTS This report, including information included in or incorporated by reference into this document, contains statements which constitute forward-looking statements within the meaning of Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934. Forward-looking statements relate to the financial condition, results of operations, plans, objectives, future performance and business of our Company. Forward-looking statements are based on many assumptions and estimates and are not guarantees of future performance. Our actual results may differ materially from those anticipated in any forward-looking statements as they will depend on factors about which we are unsure including many factors which are beyond our control. The words “may,” “would,” “could,” “should,” “will,” “expect,” “anticipate,” “predict,” “project,” “potential,” “continue,” “assume,” “believe,” “intend,” “plan,” “forecast,” “goal” and “estimate,” as well as similar expressions, are meant to identify such forward-looking statements.Factors that may cause our actual results to differ materially from those anticipated in our forward-looking statements include, but are not limited to: ● Larger than expected credit losses in the sectors of our loan portfolio secured by real estate due to economic factors such as declining real estate values, increasing interest rates, increasing unemployment, changes in payment behavior or other factors, ● Larger than expected credit losses because our loans are concentrated by loan type, industry segment, borrower type, location of the borrower or collateral, ● The amount of our loan portfolio collateralized by real estate and potential weakness in the real estate market, ● Sales of problem assets at discounted prices to accelerate the resolution of problem assets, ● The rate of delinquencies and amounts of loans charged-off, ● Adverse changes in asset quality and resulting credit-related losses and expenses, ● Our allowance for loan losses and the amount of loan loss provisions required in future periods, ● The rate of loan growth in recent years and the lack of seasoning of a portion of our loan portfolio, ● Changes in availability of wholesale funding sources including increases in collateral margin requirements or reductions in eligible collateral, ● Our reliance on available secondary funding sources such as Federal Home Loan Bank (“FHLB”) advances, Federal Reserve System (“Federal Reserve”) Discount Window (“Discount Window”) borrowings, sales of investment securities and loans and lines of credit from correspondent banks to meet our liquidity needs, ● Our expectations regarding our operating revenues, expenses, effective tax rates and other results of operations, ● Changes in the interest-rate environment which could reduce anticipated or actual margins, ● Changes in political conditions and the legislative or regulatory environment including the impact of ongoing financial reform legislation on the banking and financial services industries, ● Potential limitations on our ability to utilize net operating loss and net realized built-in loss carryforwards for income tax purposes, ● Risks associated with income taxes including the potential for adverse adjustments and the inability to fully realize deferred tax benefits, ● Our ability to maintain appropriate levels of capital including the potential that the regulatory agencies may require higher levels of capital above the current standard regulatory-mandated minimums and the impact of the capital rules under Basel III, ● Our ability to comply with regulatory regulations and restrictions and potential regulatory actions if we fail to comply, ● Results of examinations by our regulatory authorities including the possibility that the regulatory authorities may, among other things, require us to increase our allowance for loan losses or writedown assets, ● General economic conditions, either nationally or regionally and especially in our primary markets, becoming less favorable than expected, resulting in, among other things, deterioration in credit quality, ● Our ability to attract and retain key personnel, ● Our ability to retain our existing clients including our deposit relationships, ● Our current and future products, services, applications and functionality and plans to promote them, ● Risks associated with a failure in, or breach of, our operations, security systems or infrastructure or those of our third-party vendors, ● Changes in accounting principles, policies and practices as may be adopted by the regulatory agencies as well as the Public Company Accounting Oversight Board, the United States Securities and Exchange Commission (the “SEC”) and the Financial Accounting Standards Board (“FASB”), ● Our ability to maintain effective internal control over financial reporting, ● The market value of our common stock including our continued listing on a national stock exchange and the resulting impact on our stock price as a result of such listing, ● Loss of consumer confidence and economic disruptions resulting from terrorist activities or other military actions and/or ● Other risks and uncertainties detailed in this Annual Report on Form 10-K and, from time to time, in our other filings with the SEC. The Company does not undertake and specifically disclaims any obligation to update any forward-looking statements to reflect occurrences or unanticipated events or circumstances after the date of such statements except as required by federal securities laws. 1 ITEM 1. BUSINESS Development and Description of Business Organization Palmetto Bancshares, Inc. is a South Carolina bank holding company organized in 1982 and headquartered in Greenville, South Carolina. The Company serves as the bank holding company for the Bank, which began operations in 1906. Through our Retail, Commercial and Wealth Management businesses, the Bank specializes in providing financial solutions to consumers and businesses with deposit and cash management products, loans (including consumer, Small Business Administration (“SBA”), commercial, corporate, mortgage, credit card and automobile), lines of credit, trust, brokerage, private banking, financial planning and insurance throughout our primary market area of nine counties located in northwest South Carolina which includes the counties of Abbeville, Anderson, Cherokee, Greenville, Greenwood, Laurens, Oconee, Pickens and Spartanburg (commonly referred to as the “Upstate”). As a holding company without any current stand-alone operations, the Company’s primary sources of liquidity are debt and equity offerings and dividends received from the Bank. The following table summarizes the Company’s consolidated assets, revenues and net income (loss) at the dates and for the periods indicated (in thousands). At and for the years ended December 31, Total consolidated assets $ 1,090,229 $ 1,145,456 $ 1,203,152 Total consolidated revenues 57,374 72,420 67,244 Total consolidated net income (loss) 27,731 ) ) The Bank was organized in Laurens, South Carolina under South Carolina law in 1906, and we relocated our headquarters to Greenville, South Carolina in 2009 with our operations center remaining in Laurens. The Company owns all of the Bank’s common stock. The Bank primarily acts as a financial intermediary by attracting deposits from the general public and using those funds, together with borrowed funds in the wholesale market, primarily to originate loans and invest in securities. On June 28, 2011 the Company completed a one-for-four reverse split of its common stock. U nless otherwise noted, share and per share amounts for all periods presented have been adjusted to give effect to the reverse stock split. 2 Impact of the Financial Crisis and Great Recession Beginning in 2009, the Company’s financial results were significantly impacted by the recession of December 2007 through June 2009 (commonly referred to as the “Great Recession”) and its aftermath. While the economy has steadily improved since then, overall economic conditions continue to present challenges for the banking industry and the Company. In response to these challenges, in June 2009 the Board of Directors and management adopted and began executing a proactive and aggressive Strategic Project Plan to address issues related to credit quality, liquidity, earnings and capital. The Strategic Project Plan included significant strategic changes to the Company’s operations, including, among other things: ● Reducing problem assets, losses from which resulted in overall annual losses in 2009 through 2012, ● Raising $114 million in capital through a private placement transaction consummated in 2010 (the “Private Placement”), ● Repositioning the balance sheet from an asset/liability management standpoint, ● Rationalizing our branch network and headcount, ● Refining our infrastructure, technology platform and process improvements, ● Focusing on expense reductions and efficiency, ● Refining our organization structure and lines of business and reconstituting our executive management and senior leadership team, ● Implementing new products and services including electronic delivery and specialized lending niches such as SBA, Corporate Banking, Commercial & Industrial and Private Banking, ● Developing tailored go-to-market strategies and expertise and ● Returning to profitability on an annual basis in 2013. The Strategic Project Plan also positioned the Bank to be well prepared for a Consent Order, effective June 10, 2010, between the Bank and the Federal Deposit Insurance Corporation (the “FDIC”), as our primary federal regulator and deposit insurer, and the South Carolina State Board of Financial Institutions (the “State Board”), our chartering agency (collectively, the “Supervisory Authorities”), which was subsequently terminated on January 30, 2013. As a result of our efforts, the Company returned to quarterly profitability in third quarter 2012 and annual profitability in 2013. The Company expects to remain profitable going forward. Further, we believe the Company’s earnings will be more stable and predictable on a going-forward basis. However, the Company’s performance is subject to numerous risks and uncertainties, many of which are beyond our control, and we can provide no assurances regarding the sustainability of, or improvement in, future earnings. In addition, the pace of future problem asset resolution activities may vary and, as a result, the level of credit-related expenses may fluctuate from period to period. Market The Company is a locally-oriented, community-based financial services institution. Our local market orientation is reflected in our Board of Directors, management and local community advisory boards, which are generally comprised of local business persons, professionals and other community representatives who assist us in identifying and responding to banking needs within our market. Our overall strategy is to operate with local decision making and knowledge while also offering many of the products and services available from larger competitors. Our primary market area is located in the Upstate of South Carolina. We currently originate substantially all of our loans and deposits in our primary market area with out-of-market loans only originated to existing borrowers in our primary market area. The Upstate’s ability to attract both small, local companies and major internationally-recognized corporations is the result of cooperation between city and state governments and the private sector. We believe that the Upstate’s entrepreneurial spirit and strong workforce creates a business-friendly environment. Major industries of commerce in the Upstate include the automobile industry, which is concentrated primarily along the corridor between Greenville and Spartanburg around the BMW manufacturing facility in Greer. The Greenville Health System and Bon Secours St. Francis Health System represent the healthcare and pharmaceuticals industry in the area. The Upstate is also home to a large amount of private sector and university-based research including research and development facilities for Michelin, Fuji and General Electric and research centers to support the automotive, life sciences, plastics and photonics industries. Clemson University, BMW, IBM, Microsoft and Michelin have combined their resources to create International Center for Automotive Research, a research park that specializes in the development of automotive technology. The Upstate also benefits from being an academic center and is home to collegiate and university education facilities such as Clemson University, Furman University, Presbyterian College, University of South Carolina – Upstate, Wofford College and Converse College, among others. 3 Located adjacent to major transportation corridors such as Interstates 85 and 26 and centrally located between Charlotte, North Carolina and Atlanta, Georgia, the Upstate provides a diversified, broad economic base. We believe that our primary market area is not dependent on any one or a few types of commerce due to the area’s diverse economic base. Our client base is similarly diverse, although, as a community bank, our loan portfolio includes concentrations in construction and commercial real estate. Despite being in these growth markets in South Carolina, we face the risk of being sensitive to changes in the state and local economies. South Carolina has not been immune to the economic challenges and slow recovery of the past few years. During the Great Recession and its aftermath, unemployment rose in our markets, and property values declined. While the Upstate has experienced recent improvement in unemployment and stabilization of property values, overall economic conditions remain uncertain. According to the United States (the “U.S.”) Department of Labor, as of March 3, 2014, unemployment rates, not seasonally adjusted, at December 31, 2013 for counties in our market areas were as follows: Abbeville 7.4%, Anderson 5.5%, Cherokee 7.7%, Greenville 4.9%, Greenwood 6.9%, Laurens 5.7%, Oconee 6.6%, Pickens 5.2% and Spartanburg 5.9%. As of March 3, 2014, the average state unemployment rate, seasonally adjusted, for South Carolina at December 31, 2013 was 6.6% compared to 6.7% for the U.S. The continued elevated levels of unemployment over historical levels may adversely impact credit quality. Distribution Channels We are primarily engaged in the business of commercial and retail banking through our 25 branches in the Upstate. At December 31, 2013, we also had 27 automatic teller machines (“ATMs”) including three deposit-accepting ATMs and six limited service offices located in retirement centers and other facilities in the Upstate. While the branches are an important distribution channel, we also offer 24/7/365 service to our clients through extended weekday hours at branches, Saturday banking at select branches, an ATM network that incorporates regional and national networks, a contact center and online and mobile banking. Our branches serve as locations where clients can apply for and obtain various loan products, and we also accept residential mortgage loan applications online through our website. We also offer loans to finance the purchase of new and used automobiles through a network of auto dealerships throughout our footprint (commonly referred to as “indirect lending”) as well as loans to small business through U.S. SBA programs. For the past several years, we have been realigning our organizational structure and more specifically delineating our lines of business for improved accountability and go-to-market strategies. The Company has limited financial information for these lines of business, and we do not yet have financial information that meets the criteria to be considered reportable segments. Accordingly, at December 31, 2013, the Company had one reportable segment, banking. Competition We face substantial competition from national, regional and other community banks. We also face competition from many other types of financial institutions including savings and loan associations, finance companies, credit unions, mortgage banks and other financial intermediaries as well as full-service and discount brokerage firms. Out-of-state financial intermediaries that have opened loan production offices or that solicit deposits in our market areas also provide competition. In addition, money market and stock and fixed income mutual funds have attracted an increasing share of household savings. We compete with many other financial institutions, some of which are larger and have greater resources available than those of the Company, which enables them to maintain numerous locations and mount extensive promotional and advertising campaigns. Due to their size, some of these competitors may offer a broader range of products and services as well as better pricing for those products and services than we offer. In addition, banks and other financial institutions with larger capitalization and financial intermediaries that are not subject to bank regulatory restrictions may have larger lending limits that allow them to serve the lending needs of larger customers. Because larger competitors have certain advantages in attracting business from larger corporations, we generally concentrate our efforts on attracting and servicing the business of individuals and small and medium-size businesses. We generally compete on the basis of local relationships, responsive service, the convenience of our service channels (branches, contact center, mobile and online banking), broad suite of our products and services and competitive pricing. 4 The following table summarizes the Bank’s deposit market share information in our market areas, as of June30, 2013, the most recent date for which data is available from the FDIC. County Ranking among all institutions Total institutions Market share among all institutions Ranking among South Carolina headquartered institutions Total South Carolina headquartered institutions Market share among South Carolina headquartered institutions Abbeville 5 6 11.2% 4 4 17.2% Anderson 11 20 6 11 Cherokee 5 7 11.1 2 2 Greenville 10 32 5 19 Greenwood 4 8 11.8 2 3 Laurens 1 9 34.6 1 4 Oconee 11 12 6 6 2.4 Pickens 12 13 6 6 2.5 Spartanburg 10 19 5 9 Total 7 43 2 28 According to FDIC data, as of June 30, 2013, the Bank’s market share in South Carolina ranks 9th out of 93 institutions and3rd out of 71 South Carolina headquartered institutions. Teammates At December 31, 2013, we had 301.5 full-time equivalent employees (which we refer to as “teammates”), none of whom were subject to collective bargaining agreements, compared with 322.5 full-time equivalent teammates at December 31, 2012. Based on the current and expected future size and scope of business activities of the Company, we are currently focused on the proper alignment of teammate roles and responsibilities. We consider our teammate relations to be good. Lending Activities There are inherent risks associated with our lending activities. Prudent risk taking requires sound policies intended to manage the risk within the loan portfolio and control processes intended to ensure compliance with those policies. We review our lending policies and procedures and credit administration function on a regular basis. Current policies and procedures include centralized controls over construction draws, appropriate lending limit approval authorities, general prohibition of out-of-market loans to borrowers for which we do not have a previously existing relationship, employment of personnel with expertise in credit administration and special assets management and internal and external training in areas of underwriting and financial statement analysis. We do not generally originate loans in excess of 100% of collateral value, offer loan payment arrangements resulting in negative amortization, engage in lending practices subjecting borrowers to substantial payment increases (e.g. principal deferral periods, loans with initial interest-only periods, etc.) nor do we offer loan payment arrangements with minimum payments that are less than accrued interest. We follow established guidelines with regard to the scoring and approval of loans. Our loan approval process is multilayered and incorporates a computer-based scoring analysis for all consumer loans (with required approvals for policy or rate exceptions) and all commercial loans of $500 thousand or less when the total credit exposure is less than $750 thousand. All commercial loans with total credit exposure greater than or equal to $750 thousand are reviewed and approved by individuals within the approval hierarchy and by our Officer’s Credit Committee, if greater than $5 million. We perform, internally and through the use of an independent third party that reports to the Credit Committee of the Board of Directors, independent loan reviews to validate our loan risk ratings on a periodic basis. Although all of the loans within our loan portfolio are subject to review, commercial real estate loans are given more weight in the loan review selection process as a result of their risk characteristics and concentration of such loans within our loan portfolio. In addition, loans in newer lines of business or those originated though new loan officers are also subject to review to ensure compliance with our credit policies and procedures. Loan review reports are submitted to the Officer’s Credit Committee and the Credit Committee of the Board of Directors, and the third-party loan review firm meets independently with the Credit Committee of the Board of Directors. The loan review process complements and reinforces our risk identification and assessment decisions. C ompliance with our underwriting policies and procedures is monitored through a loan approval, documentation and exception reporting review process. Our underwriting monitoring procedures include detailed loan reviews, written workout plans for problem loans, monitoring of borrower and industry sectors, hiring and reassignment of personnel with expertise in credit administration and special assets management and active marketing and reduction of problem assets. We also maintain robust internal loan reporting and reporting to the Board of Directors. 5 Commercial Real Estate.
